              Case 1:19-cv-02337-TJK Document 59 Filed 10/31/19 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 FEDERAL TRADE COMMISSION
                                                           Case No. 1:19-cv-2337-TJK
 Plaintiff,

 v.

 RAG-STIFTUNG, et al.

 Defendants.



                 NON-PARTY JONATHAN CUMMINS’ MOTION TO QUASH
                THE FTC’S SUBPOENA TO APPEAR FOR LIVE TESTIMONY

        Jonathan Cummins, United Initiators Inc.’s Vice President of Manufacturing for the

Americas and nonparty to this action, respectfully moves under Federal Rule of Civil Procedure

45(d)(3)(A) to quash the Federal Trade Commission’s subpoena directing Mr. Cummins to

appear as a live witness for the court’s preliminary injunction hearing.

        The FTC’s subpoena simply seeks a second bite of the apple: the FTC has taken hours of

videotaped deposition testimony from Mr. Cummins, and United Initiators has provided

significant written discovery. All of the facts regarding Mr. Cummins’ and United Initiators

relationship to this case are well documented and no new developments have occurred since Mr.

Cummins’ deposition on October 9, 2019. The FTC has provided no cogent explanation as to

why Mr. Cummins’ live testimony—as opposed to his videotaped deposition—is necessary for

the FTC to present its case. The FTC’s demand presents a significant burden on Mr. Cummins,

who resides and works near Memphis, Tennessee, and would have to travel to Washington, D.C.

for the second time in response to a subpoena from the FTC in this case. The court should quash

this subpoena as unduly burdensome to a nonparty under Rule 45(d)(3)(A).
            Case 1:19-cv-02337-TJK Document 59 Filed 10/31/19 Page 2 of 9



I.       Background

          United Initiators is a global manufacturer of organic peroxides and persulfates

headquartered in Pullach, Germany. United Initiators has executed an agreement to purchase a

hydrogen peroxide plant located in Prince George, Canada (the “Gomera Business”) from

PeroxyChem that is expressly conditioned on the closure of the Evonik-PeroxyChem merger,

which is the subject of this litigation. Mr. Cummins serves as the senior manager of United

Initiators’ manufacturing operations in North America. He was involved in the diligence process

undertaken by United Initiators with respect to the Gomera Business, and he will be responsible

for overseeing its manufacturing operations if the transaction closes. Mr. Cummins was neither

the negotiator nor the final decision-maker for United Initiators with respect to the potential

Gomera Business. Both functions were handled by German-based employees, primarily the

Chief Financial Officer.

         On September 13, 2019, the Federal Trade Commission served United Initiators with a

document subpoena requesting a broad array of materials with a return date of September 20,

2019. See Ex. A.1 Despite the quick turnaround and the FTC’s broad demands, United Initiators

complied with the subpoena by producing documents that were responsive and readily available

on Friday, September 20, 2019. The production included the core set of documents related to

United Initiators’ evaluation of the Gomera Business, including a number of diligence reports

prepared by various third party consultants.

         United Initiators then met and conferred with the FTC on Monday, September 23, 2019

to discuss the production and United Initiators’ role in the litigation. During that discussion,



1
    Evonik and PeroxyChem sent an identical follow-on subpoena a few days later.
                                                 2
          Case 1:19-cv-02337-TJK Document 59 Filed 10/31/19 Page 3 of 9



counsel for United Initiators made clear that United Initiators had limited involvement in the

Evonik-PeroxyChem transaction and would seek to limit its role in this litigation as much as

possible. The FTC nevertheless raised additional requests for documents during the September

23 meeting and during a subsequent September 26 meet and confer. In an attempt to satisfy the

FTC’s requests, United Initiators continued to make rolling productions of materials responsive

to the FTC’s demands and ultimately produced over 700 pages of documents—all within a

couple of weeks of receiving the FTC’s document subpoena.

       United Initiators also received Rule 30(b)(6) deposition notices from the FTC and Evonik

on September 19 and 17, 2019, respectively. See Exs. B & C. The notices covered a broad set

of topics and were identical with the exception of one additional topic in the FTC notice related

to the negotiations to acquire the Gomera Business. See id. United Initiators informed both

parties it believed the disruption of its business and the expense involved in providing a witness

for and defending a Rule 30(b)(6) deposition was unwarranted in light of its significant and

timely document production and its stated willingness to provide information through counsel.

Nevertheless, United Initiators agreed to produce Mr. Cummins to testify as the company’s

representative during a deposition on October 9, 2019. United Initiators made Mr. Cummins

available in Washington, D.C. for the convenience of all parties.

       Mr. Cummins traveled from his home near Memphis, Tennessee and United Initiators’

General Counsel, Sonya Ahuja, traveled from Pullach, Germany to prepare for and participate in

the deposition. During the deposition, counsel for Evonik questioned Mr. Cummins for

approximately two hours. Counsel for the FTC deposed Mr. Cummins for approximately three

hours. The deposition covered a wide set of topics related to United Initiators’ suitability as a

purchaser and the negotiations with PeroxyChem over the purchase of the Gomera Business.
                                                 3
          Case 1:19-cv-02337-TJK Document 59 Filed 10/31/19 Page 4 of 9



Indeed, the FTC apparently exhausted its questions for Mr. Cummins: with two hours allotted

time remaining, the FTC decided it had no further questions for Mr. Cummins.

       In spite of the FTC’s abundant opportunities to receive information from United Initiators

during discovery, the FTC served Mr. Cummins with a trial subpoena on October 28, 2019. See

Ex. D.2 The subpoena directs Mr. Cummins to travel again to Washington, D.C. to testify at the

preliminary injunction hearing on November 14, 2019. United Initiators met and conferred with

the FTC on October 29, 2019 to again reiterate that United Initiators’ role in this case as a third

party should be limited, and that the cumulative burden of the FTC’s three subpoenas surpasses

what is justified under Rule 45. United Initiators also informed the FTC that Mr. Cummins will

be out of the country for long-scheduled business travel in China between November 10 and 15,

and will therefore be unavailable during those dates. Undeterred, the FTC indicated it intends to

call Mr. Cummins as a witness the following week, just days after Mr. Cummins returns to the

U.S. from China, and it will oppose Mr. Cummins’ motion to quash the subpoena.

II.    The FTC’s Trial Subpoena is Unduly Burdensome and Should be Quashed

       The FTC’s overly aggressive litigation strategy directed at Mr. Cummins runs afoul of

Rule 45’s protections of third parties. Rather than subpoena Mr. Cummins again, the FTC

should choose from the five hours of Mr. Cummins’ deposition testimony to submit to the Court.

The FTC had ample opportunity to question Mr. Cummins during that deposition—indeed, that it

brought the deposition to a close two hours before its scheduled stop time indicates that the FTC




2
 United Initiators understands that, unlike the FTC, Evonik and PeroxyChem intend to present
Mr. Cummins’ testimony through his videotaped deposition. See Case Management and
Scheduling Order, ¶ 15(e), ECF No. 21 (“full transcripts of . . . depositions taken in this litigation
shall be admitted”).
                                                  4
          Case 1:19-cv-02337-TJK Document 59 Filed 10/31/19 Page 5 of 9



got whatever testimony it believed it needed from Mr. Cummins. No new facts or information

have come to light during the three weeks since the October 9 deposition. The FTC’s subpoena

therefore seeks, at best, cumulative or duplicative testimony from Mr. Cummins, and as such

imposes an unwarranted burden on Mr. Cummins. It should be quashed.

       This conclusion is fully supported by the case law interpreting the discovery rules. “The

Rule 45 ‘undue burden’ standard requires district courts supervising discovery to be generally

sensitive to the costs imposed on third parties.” Watts v. S.E.C., 482 F.3d 501, 509 (D.C. Cir.

2007). In addition, courts consider “(1) whether the discovery sought is unreasonably

cumulative or duplicative; (2) whether the discovery sought can be obtained from some other

source that is more convenient, less burdensome, or less expensive; and (3) whether the

discovery sought is proportional to the needs of the case.” BuzzFeed, Inc. v. Dep’t of Justice,

318 F. Supp. 3d 347, 358 (D.D.C. 2018) (quoting Watts, 482 F.3d at 509).

       Each of these factors militate in favor of quashing the FTC’s subpoena. First, and as

stated, the FTC’s subpoena seeks cumulative and duplicative testimony that is significantly more

convenient and less expensive to obtain from Mr. Cummins’ prior videotaped deposition. Mr.

Cummins’ extensive deposition testimony makes clear that United Initiators has done and is

doing no further assessment or preparatory work on the potential acquisition of the Gomera

Business until the FTC’s challenge to the Evonik-PeroxyChem merger is resolved. No further

discovery has been provided or requested from United Initiators. Thus, there is simply no reason

to believe that Mr. Cummins’ testimony would differ in substance from, or add to, what has

already been provided. To the extent the FTC wants to re-ask or re-frame questions that have

already been asked (or should have been asked) during Mr. Cummins’ deposition, wanting a “do-

over” simply does not justify the burden of requiring duplicative testimony from Mr. Cummins.
                                                5
          Case 1:19-cv-02337-TJK Document 59 Filed 10/31/19 Page 6 of 9



       Courts routinely quash subpoenas for additional testimony of nonparties who have

already been deposed. See, e.g., Breiterman v. United States Capitol Police, 323 F.R.D. 36, 52

(D.D.C. 2017) (requiring nonparty to appear “would be unduly burdensome and duplicative of

prior depositions”); Reddick v. Dillard Store Services, Inc., 2010 WL 3025205 (S.D. Ill. 2010)

(subpoena to appear in person at trial in Illinois would impose undue burden on nonparty from

Oregon who had been deposed on videotape); Miscellaneous Docket Matter No. 1 v.

Miscellaneous Docket Matter No. 2, 197 F.3d 922, 927 (8th Cir. 1999) (subpoena for additional

testimony imposed undue burden where subpoenaing party had previously deposed the

nonparty); ACI Worldwide Corp. v. Mastercard Technologies, LLC, 2016 WL 3647850, *3 (D.

Neb. 2016) (further deposition of nonparty would impose undue burden because it would be

unnecessarily duplicative). The present record provides no basis to require Mr. Cummins to redo

testimony already provided or any reason to believe his testimony would yield additional factual

information relevant to this matter.

       Second, Mr. Cummins is a senior executive of a global chemical manufacturing

company, and requiring him to travel, prepare for, and provide live testimony for the second time

would impose undue burdens on both Mr. Cummins and United Initiators. Complying with the

FTC’s most recent subpoena would disrupt Mr. Cummins’ day-to-day management of United

Initiators’ North America operations. The required multi-day travel alone would impose a

significant burden on Mr. Cummins, who will be returning to Memphis, Tennessee from China

just days before the FTC demands he appear in Washington, D.C. Although the FTC enjoys a

statutory exemption from Rule 45’s 100-mile geographical limit for the service of subpoenas, see

15 U.S.C. § 23; Case Management and Scheduling Order, ¶ 26, ECF No. 21, that exemption

“does not mean that [nonparties] are without recourse against unduly burdensome subpoenas.”
                                               6
          Case 1:19-cv-02337-TJK Document 59 Filed 10/31/19 Page 7 of 9



United States ex rel. Lutz v. Berkeley Heartlab, Inc., No. CV 9:14-230-RMG, 2017 WL

5624254, at *3 (D.S.C. Nov. 21, 2017). Thus, Mr. Cummins’ presence in Memphis—more than

750 miles away from the Court’s preliminary injunction hearing—and the disruption to his daily

business responsibilities weigh in favor of quashing the FTC’s subpoena.

       Third, the burden imposed by the FTC’s third subpoena seeking information from United

Initiators is not proportional to the needs of the case. United Initiators and Mr. Cummins have

provided the FTC with more than 700 pages of documents and approximately five hours of

videotaped deposition testimony, in addition to numerous meet and confers during which United

Initiators responded to the FTC’s questions and shared valuable information. United Initiators

acknowledges that its conditional agreement to purchase the Gomera Business is a material issue

in the case. It respectfully submits, however, that all relevant information from United Initiators

related to that agreement and its potential consummation has already been provided and is

available to the parties for advocacy before this Court. The FTC’s most recent subpoena adds to

the cumulative burden of the FTC’s and Evonik’s demands of United Initiators and Mr.

Cummins, which is now far beyond the needs of this case.

III.   Conclusion

       The parties have had their chance to obtain testimony from Mr. Cummins, and that

testimony is more than sufficient for the FTC to present its case. Mr. Cummins respectively

requests that the FTC’s subpoena be quashed.




                                                 7
         Case 1:19-cv-02337-TJK Document 59 Filed 10/31/19 Page 8 of 9



Dated: October 31, 2019                    Respectfully submitted,

                                           /s/ Rebecca Yergin .
                                           Rebecca Yergin (D.C. Bar No. 888314685)
                                           James R. Dean Jr.
                                           Robert S. Day
                                           COVINGTON & BURLING LLP
                                           One CityCenter
                                           850 Tenth Street NW
                                           Washington, D.C. 20001
                                           (202) 662-6000
                                           ryergin@cov.com
                                           jdean@cov.com
                                           rday@cov.com

                                           Counsel for Jonathan Cummins




                                       8
           Case 1:19-cv-02337-TJK Document 59 Filed 10/31/19 Page 9 of 9



                                CERTIFICATE OF SERVICE

        I hereby certify that on October 31, 2019, a true and correct copy of the foregoing was

filed via the Court’s CM/ECF system and served via electronic filing upon all counsel of record

in this case.



                                                     /s/ Rebecca Yergin .
                                                     Rebecca Yergin (D.C. Bar No. 888314685)
                                                     COVINGTON & BURLING LLP
                                                     One CityCenter
                                                     850 Tenth Street NW
                                                     Washington, D.C. 20001
                                                     (202) 662-6000
                                                     ryergin@cov.com

                                                     Counsel for Jonathan Cummins




                                                9
